t c summary opinion united_states tax_court janet e crowell petitioner v commissioner of internal revenue respondent clay j and monya h crowell petitioners v commissioner of internal revenue respondent docket nos 5434-02s 5640-02s filed date janet e crowell pro_se in docket no 5434-02s clay j crowell pro_se in docket no 5640-02s susan smith canavello for respondent couvillion special_trial_judge these consolidated cases were heard pursuant to sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and thi sec_1 internal_revenue_code in effect for the years at issue unless otherwise indicated section references are to the opinion should not be cited as authority respondent determined deficiencies in janet e crowell's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively respondent determined deficiencies in clay j and monya h crowell's and federal income taxes in the amounts of dollar_figure and dollar_figure respectively petitioner janet e crowell mrs crowell and petitioner clay j crowell mr crowell were formerly married to each other the sole issue for decision is which petitioner is entitled to deductions for dependency_exemptions under sec_151 for the years in question with respect to four children of their former marriage some of the facts were stipulated and those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petitions were filed mrs crowell's legal residence was clinton louisiana and mr crowell's legal residence along with that of his current wife and copetitioner was livingston louisiana for convenience the two litigants are hereafter referred to as petitioners petitioners were married to each other in date they were divorced on date they had six children jon crowell believed to be the oldest child whose date of birth is not shown in the record adam crowell whose age is also not shown in the record cody lee crowell born on date david jordan crowell born on date ben michael crowell born on date and beth ann crowell born on date on their separate federal_income_tax returns for and petitioners each claimed dependency_exemption deductions for their four children named above cody david ben and beth neither party claimed dependency_exemption deductions for jon and adam in the notices of deficiency respondent disallowed the four dependency_exemption deductions claimed by mr crowell and mrs crowell on their respective returns respondent also disallowed child care credits claimed by both parties however those credits will be allowed to the party the court decides is entitled to the dependency_exemption deductions at issue petitioners as noted above were divorced on date they were divorced by the family court parish of east baton rouge louisiana a copy of the judgment of divorce was not offered into evidence however copies of several subsequent court decrees were offered into evidence relating to various visitation and child_support questions that arose after the divorce these court decrees establish that petitioners were granted joint custody of their children with mrs crowell being the residential parent for the five youngest children and mr crowell was decreed the residential parent for the oldest child jon the parties do not dispute that the term residential parent in the court decrees means the parent with primary care custody and control of the children for the four children who are the subject of the dependency_exemption deductions mrs crowell was the residential parent the court documents contain no provisions governing the dependency_exemption deductions of the children for federal_income_tax purposes except for a stipulated judgment rendered by the court on date relating to dependency_exemption deductions for two of the children for the year and ensuing years that judgment and its impact on the issue before the court is discussed later in this opinion respondent has not taken a position as to which petitioner is entitled to the dependency_exemption deductions for the four children cody david ben and beth for the years at issue there is no dispute that the four children of petitioners are dependents as defined in sec_152 and that each of the children received during the years at issue over half of their support from the parents petitioners where the parents are divorced and the children are in the custody of one or both parents for more than one-half of the calendar_year sec_2 as dependents on their and tax returns neither petitioner claimed the two children jon and adam e allows the dependency_exemption deduction to the custodial_parent sec_1_152-4 income_tax regs provides generally that the custodial_parent is determined by the most recent decree of divorce in effect between the parties in this case there is no dispute that mrs crowell was the custodial_parent for the four children however the noncustodial_parent is allowed a dependency_exemption deduction if under sec_152 the following conditions are met among other situations not pertinent to this case the custodial_parent signs a written declaration that such custodial_parent will not claim such child as a dependent and the noncustodial_parent attaches such written declaration to the noncustodial parent's income_tax return for the taxable_year pursuant to sec_152 temporary regulations have been promulgated providing that the written declaration may be made on a form to be provided by the service for this purpose once the service has released the form any declaration made other than on the official form shall conform to the substance of such form sec_1_152-4t a q a-3 temporary income_tax regs fed reg date internal_revenue_service the court notes that temporary regulations have binding effect and are entitled to the same weight as final regulations peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 see lecroy research sys continued form_8332 release of claim to exemption for child of divorced or separated parents requires the name of the children for which exemption claims were released years for which the claims were released signature of the custodial_parent social_security_number of the custodial_parent date of signature and name and social_security_number of the parent claiming the exemption in this case mr crowell attached to his and federal_income_tax returns a form_8332 signed by mrs crowell with respect to the dependency_exemption deductions for their children part i of that form release of claim to exemption for current_year allows mr crowell the dependency_exemptions for cody david ben beth and adam for the year part ii of that form release of claim to exemption for future years allows mr crowell dependency_exemption deductions for cody david ben and beth for years through both parts i and ii of the form are dated date respondent in the notice_of_deficiency to mr crowell disregarded without explanation the form_8332 and disallowed the dependency_exemption deductions claimed for the four children for and respondent likewise disallowed the four dependency_exemption deductions for continued corp v commissioner 751_f2d_123 2d cir revg on other grounds tcmemo_1984_145 the same children claimed by mrs crowell on her and returns as might have been expected the testimony of mr crowell and mrs crowell at trial conflicted mr crowell testified without contradiction by mrs crowell that they filed a joint federal_income_tax return for the year of their divorce and thereafter filed separate returns mrs crowell admitted to having signed a form_8332 in favor of mr crowell for or but adamantly denied having signed a form to allow mr crowell the dependency_exemptions for succeeding years or for any years other than and mr crowell testified that two forms were signed by mrs crowell one for the tax_year and another form_8332 for the tax_year the latter of which included the succeeding years beginning in the form_8332 that mr crowell claimed was signed by mrs crowell for was not offered into evidence although based on mrs crowell's admission that she had signed a form_8332 for or it is conceivable and the court finds that she executed a form_8332 for and another form_8332 for the issue therefore is whether the form_8332 for included a release of the exemptions to mr crowell for the succeeding tax years reflected on part ii of that form under sec_152 in the case of divorced parents with minor children the parent who is awarded custody of such children generally is entitled to claim the dependency_exemption deduction unless the parent having custody elects to release the exemption deduction for the children in his or her custody and supplies a written release to that effect implicit in sec_152 is that the custodial_parent has the discretion and right to decide whether the dependency_exemption deduction is to be released to the noncustodial_parent in this case mrs crowell was adamant in her testimony that she did not consent to a release of the dependency_exemption deductions to her former spouse mr crowell for years including the years at issue it is patently clear to the court therefore that mrs crowell did not intend to release the dependency_exemption deductions to mr crowell for the years following the year the form_8332 moreover is suspect in the sense that it purportedly releases the dependency_exemptions of the four children to years that extend well beyond the age at which most of the children would ordinarily qualify as dependents for example in the year the last year listed on form_8332 cody would be years old david would be years old and ben would be years old only beth would be years old and likely could still be an eligible dependent there are other factors that tip the scale in favor of mrs crowell respondent engaged the services of a forensic document analyst for an examination of the form_8332 in question the analyst's report submitted into evidence concludes that the examiner can find no evidence to indicate that the k1 writer mrs crowell wrote the questioned material on exhibit q1 the form although the forensics analyst qualified his conclusion with a statement that without additional contemporaneous exemplars a more definite conclusion cannot be reached the opinion of that analyst points toward a conclusion that mrs crowell did not extend a release of the dependency_exemptions beyond the year additionally the parties offered into evidence a stipulated judgment rendered by the family court east baton rouge parish louisiana dated date in which both petitioners were represented by counsel in that judgment mr crowell's child_support for the two named remaining minors was fixed at dollar_figure per month additionally the judgment further provided it is further ordered adjudged and decreed that for the year and the ensuing years the parties will each claim one child for tax dependency purposes janet elizabeth smith crowell shall have the right to claim beth and clay crowell shall have the right to claim ben the dependency_deduction shall be revisited when child_support for ben ceases the judgment contains no reference to a form_8332 this court concludes from the quoted portion of the judgment and the lack of reference to a form_8332 that the family court and the parties' attorneys presumed that mrs crowell continued throughout the years preceding to be the custodial_parent for the four children and that mrs crowell was availing herself of the dependency_exemption deductions for federal_income_tax purposes to the extent such children were qualified dependents and that only beginning for the year would mr crowell be entitled to a dependency_exemption deduction for one child the omission of any reference in that judgment to the form_8332 satisfies this court that neither mrs crowell nor her attorney nor the family court was aware that there was an outstanding form_8332 being used by mr crowell to claim the dependency_exemptions for the four children on this record therefore the court sustains mrs crowell's entitlement to the dependency_exemption deductions for and the court sustains respondent's disallowance of these deductions to mr crowell for these years reviewed and adopted as the report of the small_tax_case division decision will be entered for petitioner in docket no 5434-02s and decision will be entered for respondent in docket no 5640-02s
